DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 5-20, & 22-24 (renumbered 1-21) are allowed.
Claims 2, 4, & 21 have been cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1 & 22-23.  More specifically, the prior art of record does not specifically suggest acquiring, a plurality of pieces of second triple information hierarchized based on a conceptual system in a plurality of pieces of first triple information indicating a relationship about three types of elements and statistical information indicating an integer total number of pieces of the first triple information associated with each of the pieces of the second triple information; and selecting, based on the statistical information acquired at the acquiring and based on a predetermined threshold for the integer total number of pieces of the first triple information, from among the plurality of pieces of the second triple information, a plurality of pieces of target triple information to be used for a clustering process, and wherein, when the statistical information of one of the pieces of the second triple information is less than the predetermined threshold and when the statistical information of one of the other pieces of the second triple information in a hierarchy of a higher level concept that is higher than that of the one of the pieces of the second triple information is equal to or greater than the predetermined threshold, the selecting includes selecting the one of the pieces of the second triple information as the target triple information.
Dependent claims 3, 5-20, & 24, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        June 1, 2022